Per Curiam.
Both respondent and the State Bar *236Grievance Administrator appeal from an order of the State Bar Grievance Board reducing discipline ordered by Wayne County Hearing Panel #17 from a three-month suspension to a reprimand.
The case was remanded to the State Bar Grievance Board to state the reasons for modification of the suspension order. In its written opinion, the board concluded that a reprimand was the appropriate penalty because the respondent had practiced law almost 20 years with "an unblemished record” and "the complicated financial transactions” in question took place among "sophisticated business people”.
The complaint against Mr. Charlip arose out of a series of real estate transactions. A warranty deed, signed by the respondent, conveyed certain property from his corporation to Mr. Freedman and Mr. Falk. The deed did not mention two mortgages on the property. Another instrument contained an agreement to discharge one of the mortgages. Mr. Charlip’s signature also appeared on this instrument.
The respondent testified that he did not intend to convey the property, but that Mr. Freedman and Mr. Falk completed the deed after he had signed a blank form. He stated that his promise to discharge the mortgage was contingent on payment of an additional $1,500 by the purchasers. The purchasers testified that they never agreed to pay the $1,500. Mr. Charlip instigated foreclosure proceedings on the disputed mortgage. The mortgage was foreclosed, and Freedman and Falk paid $8,875.61 to redeem from the foreclosure sale. The respondent retained this amount four years before returning it to Freedman and Falk.
We find the respondent’s foreclosure and retention of the entire redemption payment to be mis*237conduct requiring the .imposition of discipline. We affirm the State Bar Grievance Board’s evaluation of the appropriate penalty, but vacate the assessment of expenses against the respondent. Grievance Board Rule 16.24(h).
Kavanagh, C. J., and Williams, Levin, Coleman, Fitzgerald, Lindemer, and Ryan, JJ., concurred.